Name: Commission Regulation ( EEC ) No 275/92 of 5 February 1992 correcting Regulation ( EEC ) No 2288/91 fixing for the 1991/92 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  prices
 Date Published: nan

 6. 2. 92 Official Journal of the European Communities No L 30/ 15 COMMISSION REGULATION (EEC) No 275/92 of 5 February 1992 correcting Regulation (EEC) No 2288/91 fixing for the 1991/92 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 1 8 (2) thereof, Whereas there is an error in Annex I to Commission Regulation (EEC) No 2288/91 of 30 July 1991 fixing for the 1991 /92 marketing year the minimum price to be paid to producers for peaches and the amount of produc ­ tion aid for peaches in syrup and/or natural fruit juice (3) ; whereas that Regulation should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 Footnotes (') and (2) in Annex I to Regulation (EEC) No 2288/91 are hereby deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 175, 4. 7. 1991 , p . 1 . (3) OJ No L 209, 31 . 7. 1991 , p . 10.